 
Exhibit 10.3
 
COLLATERAL ASSIGNMENT AGREEMENT


This COLLATERAL ASSIGNMENT AGREEMENT ("Assignment") is made and entered into as
of this 23rd day of January, 2008, by and among HouseRaising, Inc., a North
Carolina Corporation (the “Company" or “Assignor”), and Gregory J. Wessling, a
resident of Mecklenburg County, North Carolina (the "Assignee").


RECITALS


A. Company owns the Intellectual Property known as System C which includes all
components of a confidential and proprietary computerized management and
operating system developed from Robert V. McLemore’s four decades of experiences
gained from selling, designing and building 2,000 custom homes. This system
utilizes cutting edge technology to develop a series of management processes
based on time-proven old-world business techniques that has become HouseRaising.
Through enhancements by the Company’s information technology team, hand-in-hand
with Mr. McLemore and including the acquisition of LearnBytes, LLC, this
software is changing the way custom homes are sold, designed and built. The
Company’s Intellectual Property further includes all the plans, specification
and design details previously contributed by Mr. McLemore, and which are subject
to several patent-pending applications filed by Mr. McLemore and assigned over
to the Company, including, without limitation, the mark “System C” and the URL
HouseRaising.com and other URL’s owned by the Company related to the system.


B. Company has executed a Promissory Note and Forbearance Agreement in favor of
Assignee of even date herewith (the “Note”), in exchange for a security interest
under North Carolina law in the Intellectual Property and related assets
(collectively, the "Assigned Assets"). The Assigned Assets are more particularly
described on Exhibit "A" hereto.


C. The parties are executing this Agreement in order to memorialize their
agreement regarding the foregoing.


AGREEMENT


NOW, THEREFORE, in consideration of the Recitals set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


I. COLLATERAL ASSIGNMENT.


1.1 Assignor hereby grants, sells, assigns, transfers and sets over unto
Assignee, its successors and assigns, all right, title and interest in and to
the Assigned Assets, including, without limitation any and all renewals and
extensions thereof, as collateral security for the repayment in full of all
obligations and indebtedness of Assignor to Assignee of every kind and nature
under and pursuant to the Note.


--------------------------------------------------------------------------------



1.2 Assignor shall take all steps necessary to perfect the security interest
herein, including the registration of this assignment with the United States
Patent and Trademark Office or with the appropriate UCC division of the
Secretary of State.


II. REPRESENTATIONS, WARRANTIES AND COVENANTS OF COMPANY.


The Company hereby represents, warrants and covenants to the Assignee as
follows:


2.1 ORGANIZATION. GOOD STANDING AND QUALIFICATION. The Company is a Corporation
duly organized, validly existing and in good standing under the laws of the
State of North Carolina.


2.2 CAPITALIZATION. The authorized capital of the Company consists of One
Hundred Million (100,000,000) shares of common Stock, $.001 par value, and Ten
Million (10,000,000) shares of preferred stock, $.001 par value.


2.3 AUTHORIZATION. All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement and the performance of all obligations of the
Company hereunder has been or will be taken. This Agreement constitutes the
valid and legally binding obligation of the Company, enforceable in accordance
with its terms.


III. MISCELLANEOUS


3.1 ENTIRE AGREEMENT. This Agreement and all other documents executed in
connection with the consummation of the transactions contemplated herein contain
the entire agreement among the parties with respect to these matters and
supersede all prior agreements, written or oral, with respect thereto.


3.2 GOVERNING LAW. This Agreement shall be governed and construed in accordance
with the laws of the State of North Carolina without regard to its conflict of
law principles.


3.3 BINDING EFFECT; NO ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and legal
representatives. This Agreement is not assignable except by operation of law.


3.4 VARIATIONS IN PRONOUNS. All pronouns and variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may Require.


3.5 COUNTERPARTS. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all of the parties hereto.

2

--------------------------------------------------------------------------------



3.6 HEADINGS. The headings in this Agreement are for reference only, and shall
not affect the interpretation of this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the date first above written.


HOUSERAISING, INC. ("ASSIGNOR")
 
/s/ Richard A. von Gnechten
Richard A. von Gnechten, Chief Financial Officer
 
GREGORY J. WESSLING (“ASSIGNEE”)
 
/s/ Gregory J. Wessling
(In His Individual Capacity)


3

--------------------------------------------------------------------------------



EXHIBIT A


All Property and Equipment reflected on Balance Sheet of company, valued at
$705,488 as of 9/30/07 as further detailed below:


HouseRaising, Inc.
Property and Equipment
As of 9/30/07
 

   
2000
 
   2001   
 
2002
 
   2003   
 
2004
 
2005
 
2006
 
As of 9/30
2007
 
Total
 
Computer Equipment
   
28,402.90
         
7,278.11
               
14,027.93
   
9,242.86
   
7,585.56
   
66,537.36
 
Software
   
4,075.00
                           
(84.89
)   
3,956.88
   
6,777.31
   
14,724.30
 
Furniture (Corp & HR-C)
   
37,300.00
                     
48,448.09
   
6,278.00
         
16,582.51
   
108,608.60
 
Furniture (HR-GC)
                                             
24,972.53
   
24,972.53
 
Office Equipment
   
34,729.84
                                             
34,729.84
 
Telephone
   
3,709.95
                                             
3,709.95
 
Asset Purchase
                           
11,488.11
   
167,225.71
         
5,389.76
   
184,103.58
 
Design Center (HR-C)
                                 
6,607.20
   
39,206.75
   
3439.09
   
49,253.04
 
Design Center (HR-GC)
                                       
16,102.39
   
202,746.41
   
218,848.80
       
108,217.69
   
-
   
7,278.11
   
-
   
59,936.20
   
194,053.95
   
68,508.88
   
267,493.17
   
705,488.00
 

 
All Capitalized Software (also known as System-C) as reflected on Balance Sheet
of company, valued at $14,577,344 as of 9/30/07, including related patents
(including those noted below), trademarks/service markets (including those noted
below) and all HRI Master Portfolio Plans of the company (approximately 1917
hard copy and 696 electronic plan files) reflecting a total of approximately
2613 total plans:


U.S. PATENT APPLICATION – SERIAL NO.: 11/029,569 (FILED JANUARY 5, 2005) 
 
SYSTEM AND METHOD FOR AUTOMATED MANAGEMENT OF CUSTOM HOME DESIGN AND BUILD
PROJECTS, REFERENCE FILE #P/4267-2
 
FORMAL DRAWINGS - SUBMITTED ON 2/27/2006
 
PUBLISHED - JUNE 7, 2007 (ELECTRONIC PUBLICATION # US-2007-0129971-A1)
 
INTERNATIONAL PATENT APPLICATION - SERIAL NO.: 11/029,569 (FILED JANUARY 17,
2005)
 
SYSTEM AND METHOD FOR AUTOMATED MANAGEMENT OF CUSTOM HOME DESIGN AND BUILD
PROJECTS - BASED ON US PATENT APPLICATION & SERIAL NO.: 11/029,569. REFERENCE
FILE #P/4267-4
 
UNITED STATES ART SEARCH REPORT
 
INTERNATIONAL SEARCH REPORT
 
U.S. PATENT APPLICATION – SERIAL NO.: 60/734,234 (FILED NOVEMBER 7, 2005)
 
SYSTEM AND METHOD FOR AUTOMATED MANAGEMENT AND ON-LINE ACADEMIC INSTITUTION FOR
CUSTOM HOME DESIGN AND BUILD PROJECTS
 
STATUS: WRITTEN OPINION AND SEARCH REPORT FROM PCT INTERNATIONAL SEARCHING
AUTHORITY AT 10/10/2007 AND DISCLOSURE STATEMENT AT 9/20/2007
 
U.S. PATENT APPLICATION – SERIAL NO.: 60/786,855 (FILED MARCH 29, 2006)
 
SYSTEM AND METHOD FOR AUTOMATED MANAGEMENT OF REPLACEMENT BUILDING PROJECTS IN A
DISASTER RELIEF AREA
 
PUBLISHED - DECEMBER 13, 2007 (ELECTRONIC PUBLICATION # US-2007-0288269-A1)

4

--------------------------------------------------------------------------------




Trademarks/Service Marks
Type of Mark
Original Owner of Mark
 
Current Owner
 
1st Used Date
Filing Date or Last Renewal Date
 
Registration Date
 
Expiration Date 
 
Serial No.
Registration No.
Date Continued Use Form Due Yr. 5 & 6
HouseRaising
US
HouseRaising, Inc. - NC
 
HouseRaising, Inc.- NC
 
5/5/1999
10/11/2005
 
3/27/2007
 
3/27/2017
 
78/731105
3,221,713
 
House Raising USA
US
The MBSIHOME Corp
 
HouseRaising, Inc.- NC
 
5/10/2000
8/23/2001
 
1/14/2003
 
1/14/2013
 
78/080750
2,675,093
1/14/2008-2009
HouseRaising, A National Company of Local Homebuilders
US
HouseRaising, Inc.- NC
 
HouseRaising, Inc.- NC
 
5/5/1999
10/11/2005
 
3/27/2007
 
3/27/2017
 
78/731121
3,221,714
 
Old World Craftsmanship in New World Relationships
US
HouseRaising, Inc. -Delaware
 
Assignment Pending 4/26/2006 to HRI - NC Corp
 
11/30/2003
1/29/2004
 
9/6/2005
 
9/6/2015
 
78/359321
2,991,884
9/6/2010-2011
Straight, Level & Square
US
HouseRaising, Inc. - Delaware
 
Assignment Pending 4/26/2006 to HRI - NC Corp
 
6/24/2003
6/25/2003
 
8/31/2004
 
8/31/2014
 
78/266729
2,879,409
8/31/2009-2010
REVOLUTIONIZING the Way CUSTOM HOMES are Designed & Built
US
HouseRaising, Inc. - Delaware
 
Assignment Pending 4/26/2006 to HRI - NC Corp
 
3/1/2004
6/11/2004
 
12/27/2005
 
12/27/2015
 
78/434121
3,034,683
12/27/2010-2011
The MBSIHome Corp
US
The MBSIHOME Corp
 
The MBSIHOME Corp
 
3/1/1999
5/14/1999
 
8/22/2000
 
8/22/2010
 
75/706771
2,379,123
 
MBSIHOMES
US
The MBSIHOME Corp
 
The MBSIHOME Corp
 
3/1/1999
5/14/1999
 
8/29/2000
 
8/29/2010
 
75/706769
2,381,024
 
PowerHouse Specifications
US
HouseRaising, Inc. - NC
 
HouseRaising, Inc.- NC
 
5/5/1999
1/18/2006
 
11/27/2007
 
11/27/2017
 
78/793764
3,343,913
 
A Builder's Home
US
HouseRaising, Inc. - NC
 
HouseRaising, Inc.- NC
 
1/1/2006
6/19/2007
 
Pending
 
Pending
 
77/209658
Pending
 
HouseRaising, For All the Right Reasons
US
HouseRaising, Inc. - NC
 
HouseRaising, Inc.- NC
 
1/1/2004
6/19/2007
 
Pending
 
Pending
 
77/209612
 
 
Together, We Can Build Your Dream
US
HouseRaising, Inc. -NC
 
HouseRaising, Inc.- NC
 
6/1/2007
6/19/2007
 
Pending - Under Opposition
 
Pending
 
77/209570
 
 

 


Domains
 
 
Domain Name
Management Company
Created Date
houseraisingusa.com
Network Solutions
2/10/2001
houseraisingusa.net
Network Solutions
2/10/2001
houseraisingacademy.com
GoDaddy.com
5/18/2005
houseraisingacademy.net
GoDaddy.com
5/18/2005
houseraising.com
Network Solutions
5/4/2002
houseraising.net
Network Solutions
9/14/2001
synergybuildernetwork.com
Network Solutions
2/16/2000


--------------------------------------------------------------------------------


 